In re Baptist Retirement Center of Arcadia et al.; Leslie Lakes Care Center d/b/a; Paramount Rehabilitation of Louisiana; Leslie Lakes Retirement Company; DALYT LLC; Leslie Lakes Retirement Center; DKP Investments Inc.; LLRC Inc.; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Bienville, 2nd Judicial District Court Div. C, No. 38-696; to the Court of Appeal, Second Circuit, No. 41275-CW.
Granted in part. The trial court’s order is modified to provide that defendants are required to produce the requested discovery subject to the provision that any personal information which would identify the non-party patients shall be redacted from the records prior to production. See Speer v. Whitecloud, 99-1879 (La.10/15/99), 744 So.2d 1283. In all other respects, the application is denied.
VICTORY, J., to grant and docket.
WEIMER, J., to deny.